COURT OF APPEALS EIGHTH
                                  DISTRICT OF TEXAS EL
                                      PASO, TEXAS

 LAURA KNIGHT,                                   '
                                                                 No. 08-12-00355-CR
                              Appellant,         '
                                                                   Appeal from the
                                                 '
 v.                                                               346th District Court
                                                 '
 STATE OF TEXAS,                                               of El Paso County, Texas
                             State.              '

                                                 '               (TC# 20090D02461)



                                            ORDER

       The Court GRANTS the Appellant’s sixth motion for extension of time to file the brief

until December 2, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joshua C. Spencer, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before December 2, 2013.

       If Appellant’s brief is not filed with this Court by December 2, 2013, this Court will find it

necessary to send this case back to the trial court for a hearing as to why Appellant’s brief has not

been filed.

       IT IS SO ORDERED this 20th day of November, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.